Case: 17-60047      Document: 00514110852         Page: 1    Date Filed: 08/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 17-60047                                    FILED
                                  Summary Calendar                            August 10, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER TERRELL BRADLEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:16-CR-63-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Christopher Terrell Bradley appeals the 60-month sentence imposed
following his guilty plea conviction for failure to register as a sex offender. The
district court varied above the guidelines range of 30 to 37 months of
imprisonment, citing the volume and sometimes violent nature of Bradley’s
criminal history, the need to afford adequate deterrence to continued criminal
conduct, and the need to protect the public from further crimes. These were


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60047     Document: 00514110852      Page: 2   Date Filed: 08/10/2017


                                  No. 17-60047

proper factors for the district court to consider. See United States v. Smith,
440 F.3d 704, 708 (5th Cir. 2006). Given the significant deference that is due
to a district court’s consideration of the 18 U.S.C. § 3553(a) factors, see Gall v.
United States, 552 U.S. 38, 51 (2007), and the district court’s reasons for its
sentencing decision, Bradley has not demonstrated that his sentence is
substantively unreasonable or an abuse of discretion, see United States v.
McElwee, 646 F.3d 328, 344-45 (5th Cir. 2011).
      The judgment of the district court is AFFIRMED.




                                        2